In related neglect proceedings pursuant to Family Court Act article 10, the mother appeals (1), as limited by her brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), entered June 28, 2006, as, after a permanency hearing, changed the permanency goal for the subject children from return to parent to free for adoption, and modified visitation with the subject children to only one hour per week, and (2) from an order of the same court dated December 5, 2006 which denied her recusal motion.
Ordered that the appeal from the order entered June 28, 2006 is dismissed as academic, without costs or disbursements in light of two orders of the Family Court, Suffolk County, both dated February 15, 2007; and it is further,
Ordered that the order dated December 5, 2006 is affirmed, without costs or disbursements.
*606Under the circumstances of this case, the recusal motion was properly denied. Mastro, J.P., Santucci, Skelos and Dickerson, JJ., concur.